DANAHY, Acting Chief Judge.
Pursuant to the mandate of the Supreme Court of Florida issued in this cause on November 12, 1996, the opinion of this court filed November 17, 1995, Woodson v. Martin, 663 So.2d 1327 (Fla. 2d DCA 1995), is withdrawn. The final summary judgment in favor of the appellees is reversed and this cause is remanded to the trial court for further proceedings consistent with HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996).
Reversed and remanded for further proceedings.
FRANK and QUINCE, JJ., concur.